Title: To Thomas Jefferson from Seth Jenkins, 5 July 1791
From: Jenkins, Seth
To: Jefferson, Thomas


Hudson, 5 July 1791. Acknowledging TJ’s of 21 June about cost of “low Wines” in southern France. If “that heavy Duty was out of the way,” they might serve a good purpose. But at present they “cannot answer for Distilling in this Country.”
He has carefully read TJ’s report and “I find your information to be so good that I can bear no light on the…Whale and Cod fisheries.” His best information from Nantucket is that they will carry their whale fisheries to France as they have [added] five new ships to their fleet this year from 200 to 240 tons. “I think … this cannot support them in the now situation of the business.”
